This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 173
In the Matter of Anthony Frank
Fizzinoglia, &c., Deceased.
Josephine Paradiso Fizzinoglia,
            Appellant;
Frank Fizzinoglia,
            Respondent.




          Sondra M. Miller, for appellant.
          Robert C. Lusardi, for respondent.




MEMORANDUM:
          The order of the Appellate Division should be affirmed,
with costs.
          In this administration proceeding pursuant to
Surrogate's Court Procedure Act § 1001, Surrogate's Court
properly denied petitioner's motion for summary judgment

                                 - 1 -
                               - 2 -                        No. 173

dismissing objectant's claim against the Estate.   Petitioner did
not make a prima facie showing that the prenuptial agreement she
and the decedent signed was invalid and unenforceable insofar as
it omitted a statement of the parties' assets and liabilities.
Notably, petitioner testified that she was aware when the
agreement was executed that the statement was absent, and that,
at the time, the decedent's finances "didn't matter" to her.
Moreover, the record does not contain any indication that the
decedent "attempted to conceal or misrepresent the nature or
extent of his assets" (Panossian v Panossian, 172 AD2d 811, 813
[2d Dept 1991]).
           At trial, Surrogate's Court properly granted
objectant's motion for judgment as a matter of law under CPLR
4401.   Petitioner failed to present prima facie proof that "a
fact-based, particularized inequality" (Matter of Greiff, 92 NY2d
341, 346 [1998]) existed between the decedent and herself at the
time of the execution of the prenuptial agreement, or of her
resulting burden of proof that the agreement was the product of
fraud, duress, overreaching, or other inequitable conduct by the
decedent (see generally Christian v Christian, 42 NY2d 63, 71-73
[1977]).
           Petitioner's remaining contentions lack merit in the
circumstances of this case.




                               - 2 -
                                - 3 -                           No. 173

*   *   *   *   *   *   *   *    *      *   *   *   *   *   *     *   *
Order affirmed, with costs, in a memorandum. Chief Judge Lippman
and Judges Pigott, Rivera, Abdus-Salaam, Stein and Fahey concur.

Decided November 18, 2015




                                - 3 -